DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Preliminary Amendment
4.       The Preliminary Amendment submitted on 05/13/2021 containing amendments to the claims is acknowledged.

Information Disclosure Statement
5.       The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.       The drawing(s) filed on 01/15/2021 are accepted by the Examiner.

Status of Claims
7.       Claims 1, and 9-20 are pending in this application.  

Claims 2-8 were canceled.  Claim 1 was amended, and claims 9-20 were newly added.

Claim Objections
8.        Claims 1 and 20 are objected to because of the following informalities:    
Claim 1, line 9 please change ***the data being to be printed*** to ***the data 
Claim 20, line 1 please change ***stored in storing a program*** to ***.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1, 9-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2018/0046416) in view of Hoarau et al. (US 2012/0320407).

Regarding Claim 1:
Watanabe discloses an information processing system (Fig. 1 ‘Print on Demand (POD) printing system 100’ [0023]) comprising: 
an information processing device (Figs. 1 and 2 ‘host computer/host PC 102’ [0031]) including circuitry (e.g. Fig. 2 ‘main controller 201 includes CPU 202, RAM 203, ROM 204 connected to one another via a system bus 209’; [0031]) configured to: 
receive, as a user input (e.g. print request is received from a client PC making use of a Web service or the like of on-demand printing’ [0024]), information indicating that multiple pieces are obtained from a deliverable (e.g. “FIG. 4 shows an example of work instruction sheet data generated based on request information…"Number of copies" 406 is numerical value information indicating how many copies of the product in accordance with the request are necessary and is specified by a client at the time of request.” [0043-0044]; {Interpretation: wherein ‘number of copies 406’ reads on the claimed ‘information indicating multiple pieces are , in a work process among multiple work processes (e.g. printing, stitching, cutting, stapling described at least at [0023-0024]; {Interpretation: wherein printing, saddle stitching, cutting and stapling reads on the claimed ‘multiple work processes’});
generate, based on the received information, data including an ID identifying each of the obtained multiple pieces (Fig. 4 ‘work instruction sheet 400’ is generated containing ‘Request ID 402’.  “In "Request ID" 402, for example, a barcode or the like obtained by coding information, such as a unique identification number, to identify the request contents is described. The code indicating the request ID is read at the time of delivery work and used for collation and the like with a delivery slip.” [0044]; {Interpretation: wherein a code used for collation/separation reads on the claimed ‘ID identifying each of the obtained multiple pieces’}), the data being to be printed on a recording medium (“The transmission unit 230 transmits the product data and the work instruction sheet data relating to the printing instructions of the printing instruction unit 225 to the printer 103.” [0042]);
obtain image data including the data printed on the recording medium (e.g. “FIG. 5C is a diagram showing the way the printout matter 504 and the work instruction sheet 508 are discharged. As shown schematically, the printout matter 504 in accordance with the request, for which the saddle stitch processing has been performed, and the work instruction sheet 508, for which the center-folding processing similar to the saddle stitch processing of the printout matter 504 has been performed, are output from the common sheet discharge port of the printer 103 and further, the work instruction sheet 508 is discharged onto the printout matter 504. In the case where a plurality of different products is created successively, as shown in FIG. 5C, onto the product, the work instruction sheet relating to the product is discharged so as to pile on the product, and further, another product and the work instruction sheet thereof are discharged in a piled state so as to pile on the previously discharged product and work instruction sheet.” [0048]);
specify a status of each of the obtained multiple pieces (Fig. 6 UI screen of the POD application 220, ‘status column 606’ tells where in the printing or post processing process the job is at; [0049-0051]), based on the ID (Fig. 6: Note ‘Job ID 603’ corresponding to each print job).

the image data being captured by an imaging device; specify a status of each of the obtained multiple pieces included in the obtained image data.
Hoarau discloses the image data being captured by an imaging device (Fig. 4 ‘slate/handheld device 34,36’ includes a ‘camera 72, RFID reader 78 and barcode scanner 80’; “The slates 34 and/or handheld devices 36 may begin to "work with" a print job 32 by being assigned to a print job 32 to operate as a real-time job ticket (RTJT) (FIG. 1), may read a radio frequency identification (RFID) badge 38 assigned to a print job 32 (FIG. 2), and/or may scan a barcode-enabled paper job ticket 40 assigned to a print job 32 (FIG. 3).” [0028]); specify a status of each of the obtained multiple pieces included in the obtained image data (“When a slate 34 and/or handheld device 36 scans a barcode-enabled paper job ticket 40 assigned to a print job 32, the slate 34 and/or handheld device 36 may begin to "work with" that print job 32. Specifically, a barcode-enabled paper job ticket 40 may encode a unique identifier that can be associated in the PSP controller 12 with a specific job identification number (e.g., a JobID in the job definition format (JDF) and/or the job messaging format (JMF) standards). A worker 30 may scan the barcode-enabled paper job ticket 40 using, for example, a camera or barcode scanner coupled to a slate 34 associated with a print machine and/or a handheld device 36 associated with a worker 30. By scanning the barcode-enabled paper job ticket 40 associated with a print job 32, the slate 34 and/or handheld device 36 may communicate with the PSP controller 12, obtaining workflow instructions and/or providing current job status information. If the conditions on the PSP production floor change (e.g., a print machine becomes unavailable), the PSP controller 12 may determine an updated workflow for the print job 32, which may be indicated on the slate 34 and/or handheld device 36 when the barcode-enabled ticket 40 associated with the print job 32 is scanned.“ [0034]). 
Watanabe in view of Hoarau are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of tracking a print job in a print shop.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the image data being captured by an imaging device; specify a status of each of the obtained multiple pieces included in the obtained image data.  The suggestion/motivation for doing so is to keep track of 

Regarding Claim 9:
Watanabe in view of Hoarau further discloses the information processing system according to claim 1, wherein the circuitry is configured to receive work process data indicating items of the multiple work processes (Watanabe: “the management information 503 that is attached to the post-impositioning product data 502 may include information relating to both the information that is used for the saddle stitch processing (stapling processing+center-folding processing) as a first post-processing process and the information that is used for the cutting processing as a second post-processing process.” [0047]; {Interpretation: wherein printing, saddle stitching, cutting and stapling reads on the claimed ‘multiple work processes’}).

Regarding Claim 10:
Watanabe in view of Hoarau further discloses the information processing system according to claim 1, wherein the circuitry is configured to receive a first image of a first form including first job ID information, the deliverable being a first deliverable corresponding to the first form (Watanabe: Fig. 4 ‘work instruction sheet 400’; “In "Request ID" 402, for example, a barcode or the like obtained by coding information, such as a unique identification number, to identify the request contents is described. The code indicating the request ID is read at the time of delivery work and used for collation and the like with a delivery slip.” {Interpretation: wherein the ‘request ID barcode 402’ reads on the claimed ‘first image of a first form including first job ID information’}).

Regarding Claim 17:
(Watanabe: Fig. 6 user interface screen showing Job ID and status of the different jobs and what printer(s) and post processing equipment are being used for the different jobs; [0049-0051]).

Regarding Claim 18:
Watanabe discloses a method for processing information (Fig. 1 ‘Print on Demand (POD) printing system 100’ [0023]), comprising: 
receiving, as a user input (e.g. print request is received from a client PC making use of a Web service or the like of on-demand printing’ [0024]), information indicating that multiple pieces are obtained from a deliverable (e.g. “FIG. 4 shows an example of work instruction sheet data generated based on request information…"Number of copies" 406 is numerical value information indicating how many copies of the product in accordance with the request are necessary and is specified by a client at the time of request.” [0043-0044]; {Interpretation: wherein ‘number of copies 406’ reads on the claimed ‘information indicating multiple pieces are obtained’}), in a work process among multiple work processes (e.g. printing, stitching, cutting, stapling described at least at [0023-0024]; {Interpretation: wherein printing, saddle stitching, cutting and stapling reads on the claimed ‘multiple work processes’}); 
generating, based on the received information, data including an ID identifying each of the obtained multiple pieces (Fig. 4 ‘work instruction sheet 400’ is generated containing ‘Request ID 402’.  “In "Request ID" 402, for example, a barcode or the like obtained by coding information, such as a unique identification number, to identify the request contents is described. The code indicating the request ID is read at the time of delivery work and used for collation and the like with a delivery slip.” [0044]; {Interpretation: wherein a code used for collation/separation reads on the claimed ‘ID identifying each of the obtained multiple pieces’}), the data being to be printed on a recording medium (“The transmission unit 230 transmits the product data and ; 
obtaining, image data including the data printed on the recording medium (e.g. “FIG. 5C is a diagram showing the way the printout matter 504 and the work instruction sheet 508 are discharged. As shown schematically, the printout matter 504 in accordance with the request, for which the saddle stitch processing has been performed, and the work instruction sheet 508, for which the center-folding processing similar to the saddle stitch processing of the printout matter 504 has been performed, are output from the common sheet discharge port of the printer 103 and further, the work instruction sheet 508 is discharged onto the printout matter 504. In the case where a plurality of different products is created successively, as shown in FIG. 5C, onto the product, the work instruction sheet relating to the product is discharged so as to pile on the product, and further, another product and the work instruction sheet thereof are discharged in a piled state so as to pile on the previously discharged product and work instruction sheet.” [0048]); and 
specifying a status of each of the obtained multiple pieces (Fig. 6 UI screen of the POD application 220, ‘status column 606’ tells where in the printing or post processing process the job is at; [0049-0051]), based on the ID (Fig. 6: Note ‘Job ID 603’ corresponding to each print job).

Watanabe does not expressly disclose obtaining, through an imaging device, image data; specify a status of each of the obtained multiple pieces included in the obtained image data.
Hoarau discloses obtaining, through an imaging device, image data (Fig. 4 ‘slate/handheld device 34,36’ includes a ‘camera 72, RFID reader 78 and barcode scanner 80’; “The slates 34 and/or handheld devices 36 may begin to "work with" a print job 32 by being assigned to a print job 32 to operate as a real-time job ticket (RTJT) (FIG. 1), may read a radio frequency identification (RFID) badge 38 assigned to a print job 32 (FIG. 2), and/or may scan a barcode-enabled paper job ticket 40 assigned to a print job 32 (FIG. 3).” [0028]); specify a status of each of the obtained multiple pieces included in the obtained image data (“When a slate 34 and/or handheld device 36 scans a barcode-enabled paper job ticket 40 assigned to a print job 32, the slate 34 and/or handheld device 36 may begin to "work with" that print job 32. Specifically, a barcode- 
Watanabe in view of Hoarau are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of tracking a print job in a print shop.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose obtaining, through an imaging device, image data; specify a status of each of the obtained multiple pieces included in the obtained image data.  The suggestion/motivation for doing so is to keep track of all of the processes and make ‘on-the-fly’ decisions based on collection of real-time job status information on a print production floor as disclosed by Hoarau at ¶ [0041].  Therefore, it would have been obvious to combine Watanabe with Hoarau to obtain the invention as specified in claim 18.

Regarding Claim 19:
Watanabe discloses an information apparatus (Figs. 1 and 2 ‘host computer/host PC 102’ [0031]), comprising: 
circuitry (e.g. Fig. 2 ‘main controller 201 includes CPU 202, RAM 203, ROM 204 connected to one another via a system bus 209’; [0031]) configured to: 
(e.g. print request is received from a client PC making use of a Web service or the like of on-demand printing’ [0024]), information indicating that multiple pieces are obtained from a deliverable (e.g. “FIG. 4 shows an example of work instruction sheet data generated based on request information…"Number of copies" 406 is numerical value information indicating how many copies of the product in accordance with the request are necessary and is specified by a client at the time of request.” [0043-0044]; {Interpretation: wherein ‘number of copies 406’ reads on the claimed ‘information indicating multiple pieces are obtained’}), in a work process among multiple work processes (e.g. printing, stitching, cutting, stapling described at least at [0023-0024]; {Interpretation: wherein printing, saddle stitching, cutting and stapling reads on the claimed ‘multiple work processes’}); 
generate, based on the received information, data including an ID identifying each of the obtained multiple pieces (Fig. 4 ‘work instruction sheet 400’ is generated containing ‘Request ID 402’.  “In "Request ID" 402, for example, a barcode or the like obtained by coding information, such as a unique identification number, to identify the request contents is described. The code indicating the request ID is read at the time of delivery work and used for collation and the like with a delivery slip.” [0044]; {Interpretation: wherein a code used for collation/separation reads on the claimed ‘ID identifying each of the obtained multiple pieces’}), the data being to be printed on a recording medium (“The transmission unit 230 transmits the product data and the work instruction sheet data relating to the printing instructions of the printing instruction unit 225 to the printer 103.” [0042]);
obtain, image data including the data printed on the recording medium (e.g. “FIG. 5C is a diagram showing the way the printout matter 504 and the work instruction sheet 508 are discharged. As shown schematically, the printout matter 504 in accordance with the request, for which the saddle stitch processing has been performed, and the work instruction sheet 508, for which the center-folding processing similar to the saddle stitch processing of the printout matter 504 has been performed, are output from the common sheet discharge port of the printer 103 and further, the work instruction sheet 508 is discharged onto the printout matter 504. In the case where a plurality of different products is created successively, as shown in FIG. 5C, onto the product, the work instruction sheet relating to the product is discharged so as to pile on the product, and further, another product and ; and 
specify a status of each of the obtained multiple pieces (Fig. 6 UI screen of the POD application 220, ‘status column 606’ tells where in the printing or post processing process the job is at; [0049-0051]), based on the ID (Fig. 6: Note ‘Job ID 603’ corresponding to each print job).

Watanabe does not expressly disclose obtain, through an imaging device, image data; specify a status of each of the obtained multiple pieces included in the obtained image data.
Hoarau discloses obtain, through an imaging device, image data (Fig. 4 ‘slate/handheld device 34,36’ includes a ‘camera 72, RFID reader 78 and barcode scanner 80’; “The slates 34 and/or handheld devices 36 may begin to "work with" a print job 32 by being assigned to a print job 32 to operate as a real-time job ticket (RTJT) (FIG. 1), may read a radio frequency identification (RFID) badge 38 assigned to a print job 32 (FIG. 2), and/or may scan a barcode-enabled paper job ticket 40 assigned to a print job 32 (FIG. 3).” [0028]); specify a status of each of the obtained multiple pieces included in the obtained image data (“When a slate 34 and/or handheld device 36 scans a barcode-enabled paper job ticket 40 assigned to a print job 32, the slate 34 and/or handheld device 36 may begin to "work with" that print job 32. Specifically, a barcode-enabled paper job ticket 40 may encode a unique identifier that can be associated in the PSP controller 12 with a specific job identification number (e.g., a JobID in the job definition format (JDF) and/or the job messaging format (JMF) standards). A worker 30 may scan the barcode-enabled paper job ticket 40 using, for example, a camera or barcode scanner coupled to a slate 34 associated with a print machine and/or a handheld device 36 associated with a worker 30. By scanning the barcode-enabled paper job ticket 40 associated with a print job 32, the slate 34 and/or handheld device 36 may communicate with the PSP controller 12, obtaining workflow instructions and/or providing current job status information. If the conditions on the PSP production floor change (e.g., a print machine becomes unavailable), the PSP controller 12 may determine an updated workflow for the print job 32, which may be indicated on the slate 34 and/or handheld device 36 when the barcode-enabled ticket 40 associated with the print job 32 is scanned.“ [0034]). 
through an imaging device, image data; specify a status of each of the obtained multiple pieces included in the obtained image data.  The suggestion/motivation for doing so is to keep track of all of the processes and make ‘on-the-fly’ decisions based on collection of real-time job status information on a print production floor as disclosed by Hoarau at ¶ [0041].  Therefore, it would have been obvious to combine Watanabe with Hoarau to obtain the invention as specified in claim 19.

Regarding Claim 20:
The proposed combination of Watanabe in view of Hoarau further discloses a non-transitory recording medium stored in storing a program that, when executed by a computer, causes the computer to execute the method according to claim 18 (Watanabe: “processing is implemented by the CPU 202 of the host PC 102 reading a program stored in the ROM 204 or the HDD 212, loading the program onto the RAM 203, and executing the program.” [0052]).

14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Hoarau as applied to claim 10 above, and further in view of Mori (US 2009/0279137).

Regarding Claim 11:

Mori discloses wherein the circuitry is configured to generate a second job ID in which distinguishing information is added to the first job ID, the ID included in the obtained image data being the second job ID (Mori: Fig. 18 ‘job ticket 132’ containing multiple job processes such as paper folding, trimmer, saddle stich and wherein all these processes have an associated barcode; [0163-0164]).
Watanabe, Hoarau, & Mori are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of tracking a print job in a print shop.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the circuitry is configured to generate a second job ID in which distinguishing information is added to the first job ID, the ID included in the obtained image data being the second job ID.  The suggestion/motivation for doing so is to make a print job that requires multiple processing less complicated as disclosed by Mori in the background of invention.  Mori further discloses at ¶ [0082] wherein “individual steps are discriminated from one another in the JDF-based workflow”.  Therefore, it would have been obvious to combine Watanabe, Hoarau, & Mori to obtain the invention as specified in claim 11.

Allowable Subject Matter
15.	Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 12:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the information processing system according to claim 11, wherein the circuitry is configured to: generate second color code data based on the second job ID; and specify the status of each of the obtained multiple pieces, based on the second job ID and the second color code data.

Regarding Claim 13:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the information processing system according to claim 12, wherein the circuitry is configured to generate second image data based on the second color code data and the second job ID, the second image data indicating a second form different from the first form, and the obtained image data being the second image data.

Regarding Claim 14:


Regarding Claim 15:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the information processing system according to claim 12, wherein the circuitry is configured to: receive work process data indicating items of the multiple work processes, and store the second color code data, the first job ID, the second job ID, and the work process data to be associated with each other.

Regarding Claim 16:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the information processing system according to claim 15, wherein the circuitry is configured to specify the status of each of the obtained multiple pieces in a given work process among the multiple work processes, based on the ID included in the obtained image data, the obtained second color code data, the second color code data stored in the circuitry, the second job ID stored in the circuitry, and the work process data.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ratz (US 9,848,093) discloses a method for identifying print control elements for quality data acquisition includes encoding position information in a human-readable identification code, encoding specific print job information and the human-readable identification code in a machine-readable data code, positioning the codes alongside their associated print control element on a printing substrate, photographing the printed print control element and adjacent machine-readable data code using information from adjacent identification code, and processing data with a mobile communication device having a camera function and communications interface. Image data produced are exporting to a support computer via the communications interface. Machine-readable data code are decoded, image data on the computer are analyzed using information obtained from decoded machine-readable data code, the results of analysis are transmitted from the computer to the mobile communication device, and erroneous settings, found by image analysis, in a printing press producing printed products, are corrected.

Yasinover et al. (US 2013/0286410) discloses a workflow, layout and cutting solution is provided for improving printing technologies. The improvements described herein provide increased productivity and profitability for high-speed printing devices. Moreover, aspects of the subject disclosure can facilitate reduction in environmental 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677